DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06 July 2020.  These drawings are acceptable.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-15, 18-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AJA 35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are indefinite with respect to which species of “bead”, e.g., composition, diameter, and reactive surface(s) for coupling to a system, are encompassed by the claimed method and system. Said claims are also indefinite with respect to just what constitutes “an optical trapping system and an acoustical trapping system” and how the location and movement of a bead, and/or both beads, relates to sound and optics and tension and torsion in the nucleic acid.
Claims 1 and 15 are indefinite with respect to just how much of a change in distance must occur in order for the nucleic acid to transition from an “intermediate state into a negatively supercoiled state having a σ value of <0”. It is also noted that the double-stranded DNA molecule can be of an unlimited range of lengths/nucleotides.
Claims 1 and 15 are confusing as to just how many different double-stranded DNA molecules can be coupled to the two beads simultaneously, and to what degree the different double-stranded DNA molecules can be different in length. It is less than clear as to how one is to ascribe any measurement of tension and/or torsion to a given double-stranded DNA molecule when there can be a plurality of different DNA molecules, and that they can be coupled to any aspect of a bead, e.g., coupled to the back side of one bead.
As a result of amendment, dependent claim 14 now recites the limitation that “when the method is being performed, the double-stranded DNA molecule is positioned in a fluid”.  In recognition of 35 USC 112(d) that a dependent claim must further limit that which it depends from it is less than clear if the method of claim 1, from which claim 14 depends, encompasses embodiment where the “method of supercoiling” is not performed in any fluid.
Claims 2-4, 6, 8-14, 18-20 and 22, which depend from claim 1, fail to overcome the above- identified issues and are similarly rejected.

Claim 11 is indefinite with respect as to how and from where one is to be “obtaining reference information relating to combinations of applied tension to DNA and extension of DNA to respective extents of supercoiling of DNA”.

Claim 14 is indefinite with respect to where one is to be “controlling at least one of a temperature of a fluid, a composition of a fluid and a light source for controlling a stability of the torsional constraint on the DNA molecule.” For example, it is noted that the reaction is not required to be performed in any chamber or vessel.

Claim 20 is confusing as to how the “two backbone strands of the DNA molecule... are each connected to the second bead.” For example, is it sufficient that one strand is coupled to the bead directly, and the other strand is “connected” indirectly, e.g. via its hybridization to the first strand, or whether the second end of the second backbone strand of DNA molecule must be coupled directly to the second bead?

As a result of amendment, independent claim 15, now refers to a first and a second “value of the linking number”.  It is less than clear as to just which unit(s) of measure is/are to be ascribed to these “values”.

Response to argument
Applicant’s representative, at pages 8-16 of the response of 22 September 2022, hereinafter the response, traverses the rejection of claims under 35 USC 112(b).
At page 14 of the response said representative asserts:
First, it is not understood why the Examiner considers that a reasonable interpretation of
claim 1 encompasses multiple different double-stranded DNA molecules coupled to the two beads simultaneously. According to MPEP 2173.01, “During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.” The Examiner has not explained how this interpretation is consistent with the specification or why a person of ordinary skill in the art would adopt this interpretation. Persons skilled in the art would know that only one double-stranded DNA should be connected to each bead based on the information cited above.

The above-identified argument has been considered and has not ben found persuasive towards the withdrawal of the rejection.  In support of this position, attention is directed to page 45, lines 7-9, of the disclosure.  As stated therein:
As used herein, the singular forms "a," "an," and "the" are intended to include the plural
forms as well, unless the context clearly indicates otherwise.

In view of applicant’s assertions, it would seem that the identified “singular forms” may encompass “the plural forms as well”; however, it is not clear if such is necessarily the case. 

At pages 9-12 of the response applicant’s representative traverses the rejection of claims under 35 USC 112(b) as it relates to “optical trapping system” and “acoustical trapping system”.  Said representative directs attention to various non-patent publications which are asserted as disclosing how such can be configured and used.  These arguments have been considered and have not been found persuasive as narrowing embodiments found in the disclosure cannot be read into the claims.  In support of this position attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

In addition to the above, attention is directed to the declaration under 37 CFR 1.132 by co-inventor Graeme Alan King, which asserts at page 2 of the declaration:
6.    The present invention is not limited to optical trapping systems based on counter
propagating beams but rather may employ any suitable optical trap known to those skilled in the art.  (Emphasis added)

In view of the co-inventor’s assertion that claimed method encompasses “any suitable optical trap known to those skilled in the art”, it is less than clear as to just which traps are deemed to be “suitable”, and thusly, are encompassed by the claimed method.  Therefore, and in the absence of convincing evidence to the contrary, the rejections are maintained.

At page 13 of the response said representative asserts:
Furthermore, with respect to claim 11, page 32 of the application as original filed
indicates that the reference information from Leger et al. may be used to determine the degree of supercoiling and that the supercoiled DNA of the present method may use the same conditions are executed in the reference information, i.e. Leger et al.

The above argument has been considered and has not been found persuasive.  As stated at page 31, last paragraph, (lines 30-33), of the disclosure applicant states:
FIG. 5A shows reference information and in particular force-extension curves of supercoiled DNA as reported by Léger et al., Structural Transitions of a Twisted and Stretched DNA Molecule, Phys. Rev. Lett., 83, 1066 (1999).

 It is noted that the cited document is not a US patent or a US patent application publication, and as such, it cannot be relied upon for providing such essential material.  In support of this position attention is directed to 37 CFR 1.57(d), which sates in part:
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). (Emphasis added)

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejections of claims under 35 USC 112(b) are maintained.

	
	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-15, 18-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-4, 6, 8-14, 18-20 and 22 are drawn to a “method of supercoiling DNA”, and claim 15 is drawn to a “system for supercoiling DNA”.

The disclosure has not been found to disclose how one is to supercoil any DNA of any length and nucleotide composition, much less effect supercoiling of any dimension via controlling the generation of any sound (acoustic trap), or aspect of light/optics (optical trap). Similarly, the disclosure has not been found to describe any “trap”, much less the genera of optical trapping systems and acoustical trapping systems encompassed by the claimed method and system.

The disclosure has not been found to describe how one can adjust and maintain distances between the various bodies, much less determine the twists and writhes of any DNA of any length, including intact chromosomes.
For purposes of examination the claimed method has been construed as encompassing the “supercoiling [of] DNA” of any length and in a multiplexed manner, e.g., each of the chromosomes as found in a given human cell, as well as fragments of same, wherein a plurality of different double-stranded DNA sequences are bound to a common first and second bead.   It is noted that such sequences can be of a wide range of sizes, spanning several orders of magnitude.  In support of this position attention is directed to US 4,770,992 (Van de Engh et al.), which teaches at column 1, second paragraph:
The total length of the DNA helix present in the nucleus of each mammalian cell has been calculated to be about two meters. Under the influence of certain proteins, the DNA of the nucleus is packed into a sphere 5-10 µm in diameter. The complex of DNA and protein is called chromatin. Shortly before a cell divides, the DNA becomes even more tightly coiled and is divided into a number of separate, compact packages, which can be observed under the microscope. These are called chromosomes. The number and size of the chromosomes are well-defined for each mammalian species. Human mitotic cells contain 46 chromosomes ranging in size from 2 to 10 µm.

As seen in claim 15, the claim is to a “system for supercoiling DNA”.  As a result of amendment, the claimed system is no longer defined as comprising “a computer readable storage medium having computer readable program code embodied therewith”. While the system is still defined as comprising  a “computer readable storage medium” and that “the processor is configured to perform executable operations”, a review of the disclosure has not been found to provide an adequate written description of how such a “system” can perform the requisite controlling acts absent any computer program and that applicant was in possession of same as of the effective priority date (09 January 2018).

Acknowledgement is made that claim 15 does not recite a negative limitation, e.g., that the computer readable storage medium is not programmed.  Accordingly, in applying the broadest reasonable interpretation consistent with the disclosure, the claimed method and systems (optical and acoustical trapping systems) have been construed as encompassing means/system that operate off of a computer program, as well as provide the essential “reference information” (claim 11).    However, a review of the disclosure finds no computer code, or even a flow diagram as to how the program code is to function. Such non-disclosure by applicant has not been found to reasonably suggest that applicant, as of the effective priority date, was in possession of such systems and related method of using same.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 6, 8-15, 18-20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Response to argument
At page 17-24 of the response applicant’s representative traverses the rejection of claims under 35 USC 112(a).  
At page 2 of the declaration under 37 CFR 1.132 by co-inventor Graeme Alan King, filed 22 September 2022, said declarant asserts:
The present invention is not limited to optical trapping systems based on counter
propagating beams but rather may employ any suitable optical trap known to those skilled in the art.  (Emphasis added)

As evidenced above, co-inventor asserts that  the “present invention”, which has been construed as encompassing both the claimed  method and the claimed system, are deemed to encompass “any suitable optical trap known to those skilled in the art.”  (Emphasis added)  A review of the as-filed disclosure fails to find where applicant has described not only the physical device, but the computer programs needed to operate each of the systems encompassed, and which are used in/essential to the claimed method.
While the claimed method and system make use of beads, such are recognized as being spherical in shape and thusly, are free to rotate, not only in a direction towards and away from the other bead, but to also alter the number of twists/crossings of the double-stranded nucleic acids attached to the beads.  As evidenced above, the claimed method has been construed as encompassing the analysis of multiple dsDNA molecules in a simultaneous manner where the plurality of molecules are bound to common/shared beads. The disclosure has been found to be essentially silent as to how one is to effect supercoiling in such a plurality of DNA molecules.
As a result of amendment, claim 14 now recites the limitation that “[t]he method of claim 1, wherein, when the method is being performed, the double-stranded DNA molecule is positioned in a fluid…”  Given that a dependent claim is required to further limit the claim(s) from which it depends, claim 1 has been construed as encompassing an embodiment where there is no fluid when the method is being performed.  A review of the disclosure fails to find where applicant has set forth a reproducible procedure, or system for performing same, where no fluid is used in any part of the assay, including, but not limited to causing the bond to form between streptavidin and biotin as required in claim 22, versus that claimed in dependent claim 8, both of which depend from claim 1. 

While applicant’s representative has directed attention to various nonpatent publications, such documents cannot be relied upon for teaching such essential material.  In support of this position attention is directed to 37 CFR 1.57(d), which sates in part:
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). (Emphasis added)

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejections of claims under 35 USC 112(a) are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634